UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4395


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTIAN JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:12-cr-00083-HCM-TEM-1)


Submitted:   November 14, 2013            Decided:   January 17, 2014


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Paul G. Watson IV, PAUL G. WATSON IV, PC, Eastville, Virginia,
for   Appellant.    Louis  Albert   Crisostomo,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christian        Johnson     appeals          his     convictions          and     385-

month sentence imposed after he pled guilty, pursuant to a plea

agreement,         to   one     count     of     interference               with      commerce      by

robbery, in violation of 18 U.S.C. § 1951 (2012), and two counts

of    possessing        and   brandishing        a    firearm          in   furtherance        of    a

crime of violence, in violation of 18 U.S.C. § 924(c) (2012).

On     appeal,      counsel       filed    a        brief        pursuant        to    Anders       v.

California, 386 U.S. 738 (1967), because appellant specifically

desired      to    appeal      his    sentence.             Counsel         acknowledges         that

Johnson was sentenced to the statutory minimum on the firearm

counts and one month on the robbery count, but questions whether

the sentence was excessive.                    Johnson was informed of his right

to file a pro se supplemental brief, but has not filed a brief.

The Government declined to file a brief.

              This      court     reviews       a    sentence           for      procedural      and

substantive         reasonableness          under           an     abuse         of     discretion

standard.         Gall v. United States, 552 U.S. 38, 51 (2007).                                  The

same    standard        applies      whether     the    sentence            is     “inside,      just

outside, or significantly outside the Guidelines range.”                                      United

States       v.    Rivera-Santana,        668 F.3d 95,    100-01         (4th    Cir.)

(internal citation and quotation marks omitted), cert. denied,

133     S.        Ct.    274      (2012).              In        determining            procedural

reasonableness, this court considers whether the district court

                                                2
properly calculated the defendant’s advisory Guidelines range,

gave    the   parties    an   opportunity           to   argue       for    an   appropriate

sentence,     considered      the    18   U.S.C.         § 3553(a)         (2012)    factors,

selected      a   sentence    based       on       clearly      erroneous        facts,    and

sufficiently explained the selected sentence.                          Gall, 552 U.S. at

49-51.     In reviewing any sentence outside the Guidelines range,

the appellate court must give due deference to the sentencing

court’s decision because it has “flexibility in fashioning a

sentence outside of the Guidelines range,” and need only “set

forth    enough     to   satisfy      the          appellate     court       that    it    has

considered the parties’ arguments and has a reasoned basis” for

its decision.       United States v. Diosdado-Star, 630 F.3d 359, 364

(4th Cir. 2011), (citing Gall, 552 U.S. at 56); see also United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (sentencing

court “must make an individualized assessment based on the facts

presented”) (citation and emphasis omitted).

              If the sentence is free of procedural error, the court

reviews it for substantive reasonableness, taking into account

the totality of the circumstances.                    Gall, 552 U.S. at 51.               This

court    presumes     that    a     sentence        within      or    below      a   properly

calculated Guidelines range is substantively reasonable.                              United

States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).                               Moreover, a

statutorily       required    sentence         is    per   se    reasonable.           United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

                                               3
           In this case, as counsel notes in the Anders brief,

the district court sentenced Johnson to the statutorily mandated

sentences of eighty-four and 300 months on the § 924(c) counts,

which must be consecutive to each other and to the sentence on

any other count.           See Abbott v. United States, 131 S. Ct. 18

(2010)   (sentences        for   violation      of   § 924(c)      are   mandatorily

consecutive to sentence for any other offenses).                    On the robbery

count, the court varied downward from the Guidelines range and

imposed a sentence of only one month.                  Johnson does not assert

any procedural error in the determination of his sentence, and

our   review    of   the     record     reveals      that    the   district   court

correctly calculated the Guidelines range on the robbery count

and determined that consecutive sentences of eighty-four and 300

months   were    required        on   the   firearm    counts,     considered    the

§ 3553(a) factors, and adequately explained its sentence.                       The

sentence is thus procedurally reasonable.                   The sentence is also

substantively reasonable, as the district court could not have

imposed less than the statutory mandatory minimum sentences, and

its sentence on the robbery count is less than two percent of

the   bottom    of   the    Guidelines      range     on    that   count.     United

States v. Robinson, 404 F.2d 850, 862 (4th Cir. 2005) (absent

government motion for departure for substantial assistance under

§ 3553(e), district court has no discretion to sentence below

statutory minimum).

                                            4
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm   Johnson’s      convictions     and    sentence.     We

remand to the district court, however, for correction of two

minor clerical errors in the written judgment.                   The “nature of

offense” description of the § 924(c) counts should be amended to

read “Possessing and Brandishing a Firearm in Furtherance of a

Crime of Violence,” and the count numbers should be amended to

reflect that the counts were in a superseding indictment.                    This

court requires that counsel inform Johnson, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Johnson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy thereof

was served on Johnson.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented      in   the   materials

before   this    court   and   argument    would   not    aid    the   decisional

process.

                                                         AFFIRMED AND REMANDED




                                       5